Citation Nr: 0115086	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00 - 20 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a left Achilles' tendon injury.

Entitlement to service connection for residuals of a low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971, including service in the Republic of Vietnam from April 
to July 1969.  In addition, the veteran served periods of 
active duty for training (ACDUTRA) with the Florida National 
Guard, including verified ACDUTRA from May 12, 1985, to May 
26, 1985, and form June 7, 1997, to June 21, 1997; and 
periods of inactive duty for training (INACDUTRA), including 
verified INACDUTRA on December 6 and 7, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  That decision denied 
entitlement to a rating in excess of 10 percent for residuals 
of a left Achilles' tendon injury, and denied entitlement to 
service connection for residuals of a low back strain.


REMAND

The claimant contends that his service-connected residuals of 
a left Achilles' tendon injury are more disabling that 
currently evaluated, and that he is entitled to service 
connection for residuals of a low back strain.

The record shows that the veteran sustained low back injuries 
in motor vehicle accidents in 1992 and again in September 
1996; that on periodic medical examination for National Guard 
service in January 1995, a physician's summary disclosed that 
he was still wearing a lumbar support due to low back pain 
residual to the initial motor vehicle accident; that on 
periodic medical examination for National Guard service in 
March 1997, a physician's summary of defects included history 
of back injury, old strain; that during medical treatment 
following an acute low back strain in June 1997, the veteran 
reported that he had been in a motor vehicle accident in 
September 1996, in which he suffered low back and neck pain 
which required Codeine, Ibuprofen, and physical therapy, and 
that he missed two months of work.  In addition, the medical 
record in this case includes a September 1997 report of 
examination for Workman's Compensation purposes by a private 
physician.  By RO letter of June 1999, the veteran was asked 
to complete and submit a Report of Accidental Injury (VA Form 
21-4179) with respect to his September 1996 motor vehicle 
accident.  The veteran failed to respond to that request or 
to submit the requested evidence. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996);  Zarycki v. 
Brown,  6 Vet. App. 91 (1993).  Further, the Federal Circuit 
Court has held that the general rule is that where evidence 
to prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  

Further, governing law and regulations provide that should 
[VA's] efforts to obtain evidence prove unsuccessful for any 
reason which the claimant could rectify, [VA] shall so notify 
the claimant and advise him or her that the ultimate 
responsibility for furnishing evidence rests with the 
claimant.  38 U.S.C. 5107 (West 1991), 5103A(a)-(d), 
effective November 9, 2000;  38 C.F.R. § 3.159(c) (2000).

On Remand, the RO should mail two copies of a Report of 
Accidental Injury (VA Form 21-4179) to the veteran at his 
address of record, with a letter asking that he complete and 
submit those documents providing all requested information 
about his 1992 and 1996 motor vehicle accidents.  In 
addition, the veteran should be asked to provide the complete 
names, addresses, and dates of treatment for all physicians 
or hospitals, inclusive, that provided medical treatment or 
physical therapy following his 1992 and 1996 motor vehicle 
accidents, and to complete and submit VA Forms 21-4241 
authorizing the release of all medical records of such 
treatment.  The veteran should be asked to provide an 
executed medical record release authorization for all medical 
records of the veteran, inclusive, in the possession of Greg 
Mumford, MD.  The veteran should also be asked to provide an 
executed medical record release authorization for all medical 
records of the veteran, inclusive, in the possession of the 
Workman's Compensation Board that provided benefits following 
his 1992 and 1996 motor vehicle accidents.  Further, the RO 
should obtain all reports of traffic accident investigation 
reports completed by the investigating police officials 
following his 1992 and 1996 motor vehicle accidents.  

The claimant should be notified by RO letter of the 
provisions of  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. 
§§ 3.158, 3.159(c) (2000), and informed that the ultimate 
responsibility for furnishing evidence to support his claims 
rests with the claimant.  Further, the claimant should be 
informed that failure to provide the requested information 
and evidence within the specified period will result in that 
claim being denied on the evidence of record.  

Further, the Board's review of the record shows that the 
veteran has not been provided an adequate VA examination for 
purposes of establishing the current extent of his service-
connected residuals of a left Achilles' tendon injury, or for 
purposes of establishing the nature, extent, and disabling 
manifestations of the low back strain for which service 
connection is sought.  The Board initially notes that the 
reports of VA orthopedic and podiatry examinations in April 
2000 were performed without review of the veteran's claims 
folder or his medical records.  As a consequence, the VA 
examiner uncritically accepted a history of injury and a 
symptom report recounted by the claimant, including the 
veteran's statement that his left Achilles' tendon injury was 
sustained in 1987, when an I-beam fell, striking him across 
the legs.  In fact, that injury was sustained during ACDUTRA 
in May 1985, when another player stepped on the back of the 
veteran's left foot during a basketball game.  The record 
further shows that following treatment for that injury, the 
veteran was discharged from the Army Reserve in September 
1986, enlisted in the National Guard in April 1987 and 
continued to serve in the National Guard until May 2000.  
During that period, the veteran continued to be employed on a 
full-time basis until approximately June 23, 1997.  In 
addition, the medical evidence of record is silent for 
complaint, treatment, findings, or diagnosis of residuals of 
a left Achilles' tendon injury subsequent to August 1986 
other than a report of transient exacerbation of that 
condition in April 1988, resolving in May 1988, and the 
veteran's complaints at the time of scheduled VA 
examinations. 

Further, the April 2000 VA examiner failed to review prior 
reports of VA examination of the veteran's residuals of a 
left Achilles' tendon injury in August 1986, in July 1987, 
April 1988, or in August 1994, and consequently remained 
ignorant of the nature and extent of the veteran's actual 
left Achilles' tendon injury.  In addition, the August 1994 
examination included multiple X-ray views of the veteran's 
ankles and feet, bilaterally, with no findings of 
abnormalities in either feet or ankles, bilaterally.  The 
Board further notes that reports of periodic medical 
examinations of the veteran for National Guard service, dated 
in January 1995 and in March 1997, show no complaint, 
treatment, findings, or diagnosis of a left Achilles' tendon 
injury or of any impairment of gait, and the veteran denied 
lameness or foot trouble on both occasions.  Further, there 
is no evidence that the veteran was issued a profile for 
restricted duty due to a left Achilles' tendon problem at any 
time subsequent to his joining the National Guard in April 
1987.  A report of private examination of the veteran in 
September 1997 disclosed no motor, sensory, or reflex deficit 
in the veteran's lower extremities, and indicated that he 
could heel and toe walk without discomfort, while a medical 
summary in August 1998 made no mention of a left Achilles' 
tendon injury, and found that the veteran could walk on heels 
and toes without difficulty.

Based upon the foregoing, the Board finds that another VA 
orthopedic examination is warranted by a specialist who has 
reviewed the veteran's claims folder and medical records, and 
who is fully informed of the nature and extent of the 
veteran's initial left Achilles' tendon injury.  While the 
report of examination should include a full citation of the 
veteran's complaints, the focus should include the objective 
clinical findings of motor, sensory, or reflex impairment or 
dysfunction resulting solely from the veteran's service-
connected residuals of a left Achilles' tendon injury, 
including objective evidence of painful motion.  All 
necessary and appropriate diagnostic tests and procedures 
must be performed, and the examining specialist must 
specifically address loss of function due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint, 
as provided under  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
(2000).  Further, the examiner should indicate whether 
strength and range of motion testing on examination 
represents the claimant's best effort.  Further, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West,  11 Vet. 
App. 181, 182 (1998) (per curiam), citing  Mitchem v. Brown,  
9 Vet. App. 136, 140 (1996).  Therefore, the examining VA 
orthopedic specialist should distinguish between any 
impairment of function stemming from the veteran's service-
connected residuals of a left Achilles' tendon injury, and 
that arising from conditions other than and apart from that 
disability.  

With respect to the veteran's claim for service connection 
for residuals of a low back sprain, a report of medical 
history prepared by the veteran at the time of a periodic 
medical examination in January 1995 shows that he complained 
of recurrent low back pain, that he indicated that he wore a 
brace or back support, and that he had been hospitalized 
following an automobile accident in 1992.  A physician's 
summary of defects at the time of that January 1995 medical 
examination showed that the veteran used a lumbar support for 
low back pain residual to a motor vehicle accident in 1992, 
but reported no leg symptoms.  While the report of periodic 
medical examination for reserve service conducted in January 
1995 disclosed no spine or musculoskeletal defects, a summary 
of defects on periodic medical examination in March 1997 
included a history of back injury, old strain.  Further, 
following receipt of the veteran's claim for service 
connection for a June 11, 1997, low back strain while on 
INACDUTRA, the RO obtained records of the veteran's treatment 
at that time.  Treatment records dated in June 1997 show that 
the veteran reported that he was in a motor vehicle accident 
in September 1996; that he suffered low back and neck pain 
which required Codeine, Ibuprofen, and physical therapy, 
requiring that he miss two months of work.  The current 
diagnosis was acute low back strain.  

A July 1997 Statement of Medical Examination and Duty Status 
(DA Form 2173), 
shows that the veteran "presented himself as having back 
pain", after twisting to remove his rucksack.  That document 
noted that the veteran was in an automobile accident in 
September 1996, resulting in low back and neck pain; that he 
received Codeine, Ibuprofen, and physical therapy; and that 
he was off work for two months.  

The veteran was subsequently seen for recurrent back pain, 
shown as acute lumbar strain, while on ACDUTRA on December 6, 
1997.  He was released from weekend duty and placed on light 
duty due to a lumbar strain, with an expected duration of two 
days.  A February 1998 Statement of Medical Examination and 
Duty Status (DA Form 2173), showed that the veteran sustained 
an acute lumbar strain on December 6, 1997, while performing 
physical fitness tests; that the injury was temporary and 
incurred in line of duty; and that such injury was not likely 
to result in a claim against the government.  In a September 
1997 orthopedic examination for Workman's Compensation 
benefits, the examining orthopedist noted that the veteran 
had been out of work for three months and that he complained 
of back discomfort.  Examination disclosed no evidence of 
limitation of lumbar motion in any plane, no tenderness or 
muscle spasm, negative straight leg raising, and no motor, 
sensory or reflex deficit.  The diagnosis was resolving 
lumbar strain, and the veteran was cleared to return to work.  

An April 1998 Report of Investigation for Line of Duty and 
Misconduct Status (DD Form 261) determined that the veteran's 
December 1997 acute lumbar strain was not incurred in the 
line of duty but was the result of his own misconduct because 
of his failure to report his pre-existing back injury.  In an 
August 1998 fitness for duty summary, the veteran was 
diagnosed with a chronic mechanical low back pain with 
minimal degenerative changes at L4-l5, and at L5-S1.  It was 
recommended that he continue to wear his lumbar support 
brace, lose weight, continue swimming therapy, and take 
nonsteroidal medications.  In another Report of Investigation 
for Line of Duty and Misconduct Status (DD Form 261), dated 
in May 1999, the chief, National Guard Bureau, Washington, 
DC, determined that the veteran's acute lumbar strain in 
December 6, 1997, was incurred in line of duty, but existed 
prior to service entry, and was aggravated during ACDUTRA in 
December 1997.  Medical Evaluation Board proceedings in May 
2000 determined that the veteran was unfit for further duty 
because of chronic mechanical back pain incurred in 1997 
while entitled to base pay.  

The Court has held that ". . . temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown,  19 F.3d 1413 (Fed. Cir. 
1994);  Hunt v. Derwinski,  1 Vet. App. 292, 297 (1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law, apart from and in addition to the above-cited bases for 
remand.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is Remanded to the RO for the 
following actions:

1.  The claimant should be asked by RO letter 
to complete and submit a Report of Accidental 
Injury (VA Form 21-4179) providing all 
requested information with respect to each of 
his 1992 and September 1996 motor vehicle 
accidents.  In addition, he should be asked 
to provide the complete names, addresses, and 
dates of treatment for all physicians or 
hospitals, inclusive, that provided medical 
treatment or physical therapy following or in 
connection with his 1992 and 1996 motor 
vehicle accidents, and to complete and submit 
VA Forms 21-4241 authorizing the release of 
all medical records of such treatment.  The 
veteran should be asked to provide an 
executed medical record release authorization 
for all medical records of the veteran, 
inclusive, in the possession of Greg Mumford, 
MD, and a medical record release 
authorization for all medical records of the 
veteran in the possession of Time Warner 
Cablevision Industries, Deland, Florida, 
including any pre-employment examination 
report of the claimant.  The claimant should 
also be asked to provide an executed medical 
record release authorization for all of his 
medical records, inclusive, in the possession 
of the Workman's Compensation Board that 
provided benefits following his 1992 and 1996 
motor vehicle accidents.  

2.  The RO letter to the claimant, cited 
in paragraph 1, above, should notify him 
of the specific provisions of  
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
§§ 3.158, 3.159(c) (2000), and inform him 
that the ultimate responsibility for 
furnishing evidence to support his claims 
rests with the claimant.  

3.  If, and only if, the claimant submits 
the requested evidence, information, 
Reports of Accidental Injury, and medical 
record release authorizations, the RO 
should take necessary action to obtain 
all evidence identified in those 
documents, including all hospital 
summaries, examination reports, 
diagnostic studies, X-rays, reports of 
bone scans and magnetic resonance imaging 
(MRI) studies must be obtained, as well 
as any reports of traffic accident 
investigations completed by the 
investigating police officials following 
the claimant's 1992 and 1996 motor 
vehicle accidents.  If any other medical 
evidence, or treating physician or 
facility, is identified, or any further 
development is indicated, the RO should 
conduct any additional development 
warranted and obtain all such evidence.   

4.  Following completion of the above 
actions, the RO should schedule another 
VA orthopedic and neurological 
examinations of the claimant in order to 
determine whether the veteran's 
preexisting low back disability, if any, 
underwent an increase in severity during 
active service in June and December 1997 
on the basis of all the evidence of 
record pertaining to the manifestations 
of the disability prior to, during, and 
after such service and, if so, whether, 
in the judgment of the examiners, the 
increase in disability is due to the 
natural progress of the disability.  See  
38 U.S.C.A. §§ 101(24), 106(d), 1153 
(West 1991);  38 C.F.R. § 3.306 (2000).  
Further, a supplemental statement of the 
case must be issued which includes a 
citation of all applicable law and 
regulations pertaining to aggravation of 
a preexisting disability.  

5.  In any event, the RO should schedule 
a special VA podiatry examination of the 
claimant by a specialist who has not 
previously examined or treated him, and 
who has reviewed the veteran's claims 
folder, including all medical records 
pertaining to the veteran's original left 
Achilles' tendon injury, as well as all 
residual manifestations of that injury 
shown on review of the subsequent medical 
evidence.  The history of the veteran's 
May 1985 left Achilles' tendon injury 
must be obtained direct from the 
documented record, rather than based on 
patient history at the time of 
examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be performed, and the 
findings reported in detail.  The 
examining specialist should report the 
objective clinical findings on 
examination, including objective evidence 
of painful motion, and must specifically 
address loss of function due to pain, 
weakness, fatigability, incoordination, 
or pain on movement of a joint, as 
provided under  38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59 (2000).  The 
examining VA foot specialist should 
distinguish between any impairment of 
function stemming from the veteran's 
service-connected residuals of a left 
Achilles' tendon injury, and that arising 
from conditions other than and apart from 
that disability.  Further, the examiner 
should comment as to whether strength and 
range of motion testing on examination 
represents the claimant's best effort.  A 
complete rationale must be provided for 
all opinions expressed.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the VA 
examining specialist did not 
affirmatively indicate that he or she had 
reviewed the veteran's claims folder and 
medical history in connection with the 
examination, or if any requested opinions 
are not provided, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

7.  The claimant must be notified in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
residuals of a left Achilles' tendon 
injury.  If the veteran provides the 
requested evidence  and information, as 
indicated above, the RO should then 
adjudicate the claim of service 
connection for a low back disability on a 
direct basis and based upon aggravation 
of a preexisting disability.  

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefits sought on appeal remain denied, the claimant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




